Exhibit 10.1

February 28, 2008

Eliseo Oreste Salinas, MD, MSc

Dear Dr. Salinas:

On behalf of Adolor Corporation (the “Company”), we would like to offer you the
position of Senior Vice President of Research and Development & Chief Medical
Officer reporting directly to Michael Dougherty, President & Chief Executive
Officer. This offer is contingent upon our receipt of employment and education
references that meet our standards of acceptability as well as:

 

a) The completion of a satisfactory criminal background check (in compliance
with the Fair Credit Reporting Act).

 

b) The completion of a successful pre-employment drug screening. The drug test
must be completed within 5 days of the employment letter date. Please visit
www.questdiagnostics.com for directions and contact information for the local
Quest Diagnostics Patient Service Centers in your area. Please call to schedule
an appointment for your drug screen and bring the enclosed Custody and Control
Form with you to your appointment.

 

c) Successful verification of your signed certification that you are not an
Ineligible Person as defined in the Adolor Corporation Certification List of
Parties Excluded From Federal Programs.

In this position, you will receive a base salary of $35,416 per month, the
equivalent of $425,000 on an annual basis, subject to the normal payroll
withholding taxes in accordance with the Company’s customary practices. Adolor’s
current pay practice is to make direct payroll deposits on alternate Fridays.

Benefits

As a full time employee, you will be eligible to participate in the Company’s
employee benefit programs. Currently these benefits include:

 

•  

Medical, prescription, and vision benefits through Aetna, and dental insurance
coverage through Aetna. As is the current practice in our industry, we ask that
employees contribute a portion of the medical and dental insurance premiums.
Your medical and dental insurance will be effective on the first day of the
month following your start date.

 

•  

Short Term Disability and Long Term Disability insurance, at no cost to you.
These benefits are effective the first day of your employment.

 

Confidential

   Page 1



--------------------------------------------------------------------------------

•  

A Company paid term life insurance plan equivalent to twice your annual salary
up to a maximum of $400,000, at no cost to you. This benefit is effective the
first day of your employment.

 

•  

A 401(k) Retirement Savings Plan is available through The Principal Life
Insurance Company to all employees on the first day of the month following
enrollment and once you meet the plan requirements. The 401(k) Plan is provided
to help you prepare for your retirement through pre-tax savings. The Company
will make matching contributions to your 401(k) account according to the plan
provisions.

 

•  

Twenty (20) days of vacation on an annual basis. You will accrue a portion of
your annual vacation amount for use throughout the year.

 

•  

Nine (9) Company holidays and one (1) floating holiday that can be scheduled by
you in calendar year 2008. You will be eligible for all Company holidays that
follow your start date.

 

•  

Access to an Employee Resource Program for you and your eligible dependents.

You should be aware that benefits are subject to change at the discretion of the
Company.

Incentive Compensation

You may also be eligible to participate in the Adolor Corporation Incentive
Compensation Plan in the 2008 performance year. Bonuses are discretionary, and
are subject to the approval of the Board of Directors. Your annual bonus target
will be 50% of your base salary based on your performance against individual
objectives and the achievement of Company objectives. You are not eligible for a
bonus payment until after completion of 90 days of employment. These bonus
payments are currently paid out shortly following year-end and you must be
employed by the Company to receive any bonus.

Annual Performance Review

Your individual performance will be evaluated during our 2008 annual review
process. Currently, our annual review process takes place at the end of each
calendar year, followed by the merit increase process in early 2009. You will
receive a review during our 2008 Performance Review cycle, which may include a
year-end review of your cash compensation and stock options.

Stock Option Program

Upon joining the Company, you will have the opportunity to participate in the
Company’s stock option program. Subject to the approval of the Compensation
Committee of the Adolor Board of Directors, you will be offered an option to
purchase 150,000 shares of Adolor’s common stock. These options will be subject
to the terms of Adolor Corporation’s Amended and Restated 1994 Equity
Compensation Plan. A copy of the 1994 Plan is attached for your reference. The
options will be Incentive Stock Options to the maximum extent available under
tax regulations and your right to purchase the stock (exercise a portion of the
option) will vest in equal monthly amounts over a 48-month period commencing on
your start date, subject to an initial three month waiting period.

At the time of the annual review, if your performance is satisfactory or better,
you will be considered for additional discretionary option grants.

 

Confidential

   Page 2



--------------------------------------------------------------------------------

Performance Share Awards

Subject to approval of the Compensation Committee of the Adolor Board of
Directors, you will be offered a performance deferred share award of 25,000
shares of Adolor stock. This deferred share award will be subject to the terms
of the Adolor Corporation Amended and Restated 2003 Stock-Based Incentive
Compensation Plan. A copy of the 2003 Plan is attached for your reference. The
deferred awards will vest (i) 12,500 shares on the filing under your direction
of an Investigational New Drug Application (IND) with the FDA for a product
candidate that is not a current IND development target at the time you join the
Company; and (ii) 12,500 shares on initiation of the first pivotal Phase 3 study
for a product candidate (other than alvimopan or any combination product
containing alvimopan) for the Company during your employment as Chief Medical
Officer of the Company.

Adolor Stock

Please note that under Adolor’s Policy concerning Trading in Securities and
Conflicts of Interest (Policy #LGL002) employees are not permitted to purchase
or sell shares of Adolor stock without written pre-approval from the office of
the General Counsel.

Termination of Employment

You will have the right to terminate your employment hereunder with or without
Good Reason (as defined below), as provided below, and the Company will have the
right to terminate your employment hereunder with or without Cause or (as
defined below), as provided below. Except as provided for in the immediately
following paragraph, if your employment hereunder is terminated at any time
(i) by you for Good Reason following 15 days prior written notice to the
Company, or (ii) by the Company without Cause, or if a Change in Control occurs
and your employment hereunder is terminated at any time during the 90 days
before or the first twelve months following such Change in Control (i) by you
for Good Reason following 15 days prior written notice to the Company, or
(ii) by the Company without Cause, you will be entitled to receive from the
Company (a) in twelve monthly installments a payment in gross amount equal to
the sum of (i) your Base Salary and (ii) the bonus amount paid to you for your
performance during the immediately preceding calendar year, (b) continuation of
similar benefits in effect as of the date of termination for a period of one
year following the date of termination at the Company’s sole expense,
(c) immediate payment of any unpaid expense reimbursements, deferred
compensation and unused accrued vacation days through the date of termination,
and (d) any other payments and/or benefits which you are entitled to receive
under the terms and provisions of any of the employee pension, incentive, or
welfare benefit plans of the Company.

In the event your employment is terminated (i) by you voluntarily without Good
Reason, or (ii) by the Company for Cause, you will only be entitled to receive
from the Company (a) your Base Salary through the date of such termination,
(b) immediate payment of any unpaid expense reimbursements, deferred
compensation and unused accrued vacation days through the date of termination,
and (c) any other payments and/or benefits which you are entitled to receive
under the terms and provisions of any employee pension, incentive or welfare
benefit plans of the Company.

If your employment is terminated due to your death, your estate will be entitled
to receive from the Company (a) Base Salary continuation through the end of the
month in which your death occurs, (b) a

 

Confidential

   Page 3



--------------------------------------------------------------------------------

pro-rated bonus payment for the year of death equal to the bonus amount paid to
you for your performance during the immediately preceding calendar year
multiplied by a fraction, the numerator of which is the number of days from and
including January 1 of such year through the date of your death and the
denominator of which is 365, (c) immediate payment of any unpaid expense
reimbursements, deferred compensation and unused accrued vacation days through
the date of death or such termination, and (d) any other payments and/or
benefits which you are entitled to receive under the terms and provisions of any
employee pension, incentive or welfare benefit plans of the Company.

In the event of any termination of your employment, you will be under no
obligation to seek other employment and there will be no offset against any
amounts due to you hereunder on account of any remuneration attributable to any
subsequent employment that you may obtain. Any amounts due under “Termination of
Employment” are in the nature of severance payments, or liquidated damages, or
both, and are not in the nature of a penalty. Notwithstanding the foregoing, the
Company’s obligation to provide continuation of benefits under the welfare
benefit plans described above shall cease if you become eligible for other
health insurance benefits at the expense of a new employer. You agree to notify
a duly authorized officer of the Company, in writing, immediately upon
acceptance of any employment following the date of termination of your
employment, which provides you with eligibility for health insurance benefit.

For purposes of the Agreement, “Cause” means (a) your conviction (including a
plea of guilty or nolo contendere) of a felony under federal law or the law of
the state in which such action occurred, (b) the commitment by you of an
intentional act of fraud, embezzlement, or theft in connection with your duties
in the course of your employment with the Company, or your engagement in gross
negligence in the course of your employment with the Company or (c) your willful
and deliberate failure to perform your employment duties in any material
respect. For purposes of the Agreement, an act or omission on your part shall be
deemed “intentional” or gross negligence only if it was done by you in bad
faith, not merely an error in judgment, and without reasonable belief that the
act or omission was in the best interest of the Company.

For purposes of the Agreement, “Good Reason” means and will be deemed to exist
if, without your prior express written consent, (i) you are assigned any duties
or responsibilities inconsistent in any respect with the scope of the duties or
responsibilities associated with your title or position, as set forth and
described above; (ii) you suffer a material change in the duties,
responsibilities, reporting rights or obligations, or effective authority
associated with your title and position and/or as set forth above; (iii) your
Base Salary is decreased by the Company, or your benefits under any of the
Company’s employee pension or welfare plans or programs are in aggregate
materially decreased; or (iv) the Company fails to pay your compensation,
employee benefits or reimbursements when due; provided that in the event of a
Change in Control, “Good Reason” shall also include the relocation of your
principal office location to a site that is more than 50 miles from your then
current principal office.

For purposes of the Agreement, “Change in Control” means (A) the consummation of
a merger or consolidation of the Company in which the stockholders of the
Company immediately prior to such merger or consolidation, would not,
immediately after the merger or consolidation, beneficially own (as such term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, shares representing the aggregate 50% or more of the
combined voting power of the securities of the corporation issuing cash or
securities in the merger or consolidation (or of its

 

Confidential

   Page 4



--------------------------------------------------------------------------------

ultimate parent corporation, if any); or (B) the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company, or there
is consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportion as their ownership of the
Company immediately prior to such sale.

Conditions of Employment

As a condition of employment with the Company, which you understand to be
at-will employment, we require that you sign the enclosed Employee
Noncompetition, Nondisclosure and Development Agreement and return it to me.
This offer will expire at 5:00 p.m. on Friday, March 7, 2008, unless you accept
it prior to that time. If you wish to accept this offer based on the terms
defined in this letter, please call me at 484-595-1975. Please sign, date, and
return the enclosed copy together with the signed Employee Noncompetition,
Nondisclosure and Development Agreement in the envelope enclosed. Please do not
fax either of these documents to Adolor.

Dr. Salinas, we sincerely hope that you will accept our offer and we are eager
to have you join Adolor Corporation. We would anticipate, if you accept our
offer that your employment would begin on a date to be determined but no later
than Wednesday, May 28, 2008. We are looking forward to working with you and
supporting you in your work so that your contributions lead the Company to even
greater future success.

Please feel free to call me if you have any questions about this offer or any
other aspect of Adolor.

Sincerely,

 

/s/ Rosemarie Eppinger, MS, SPHR

Sr. Director, Human Resources

 

Confidential

   Page 5



--------------------------------------------------------------------------------

I acknowledge receipt of this offer and understand that I will be an at-will
employee and that this offer letter does not constitute an employment contract.

 

/s/ E Salinas

    14 March 2008 Signature     Date

Please provide the following information for Human Resources Use ONLY

 

 

     

 

Social Security #       Middle Initial

 

      Anticipated Start Date      

 

Confidential

   Page 6